Exhibit 10.2

MASSEY ENERGY COMPANY
 
Non-Employee Director Non-Qualified Stock Option Agreement
 
 _______ Non-Qualified Stock Options
 
THIS AGREEMENT dated as of the 16th day of February, 2010, between MASSEY ENERGY
COMPANY, a Delaware Corporation (the “Company”) and ____________ (“Participant”)
is made pursuant and subject to the provisions of the Massey Energy Company 2006
Stock and Incentive Compensation Plan, as amended from time to time (the
“Plan”), a copy of which is attached. All terms used herein that are defined in
the Plan have the same meaning given them in the Plan.
 
1. Award of Non-Qualified Stock Options.  Pursuant to the Plan, the Company, on
February 16, 2010 (the “Grant Date”), granted to Participant, subject to the
terms and conditions of the Plan and subject further to the terms and conditions
herein set forth, an award of _______ Non-Qualified Stock Options, hereinafter
described as “Options” or “Option,” at the option price of $_____ per share,
being not less than the Fair Market Value of such shares on the Grant Date, or
on the next preceding trading date if no Company shares traded on the New York
Stock Exchange on the Grant Date.  This Option is exercisable as hereinafter
provided.
 
2. Nontransferability.  This Option may not be transferred except by will or by
the laws of descent and distribution. During Participant’s lifetime, this Option
may be exercised only by Participant.
 
3. Expiration Date.  This Option shall expire ten years from the Grant Date (the
“Expiration Date”).
 
4. Exercisability.  Subject to Paragraph 7 and except as provided in Paragraph 8
below, Participant’s interest in the Options shall become exercisable (“Vested”)
with respect to one-third of the Options on each of February 16, 2011, February
16, 2012, and February 16, 2013.  Once this Option, or any portions thereof, has
become exercisable in accordance with the preceding sentence it shall continue
to be exercisable until the termination of Participant’s rights hereunder
pursuant to Paragraph 5, 6, 7, or 8 or until the Option has expired pursuant to
Paragraph 3. A partial exercise of this Option shall not affect Participant’s
right to exercise this Option with respect to the remaining shares, subject to
the conditions of the Plan and this Agreement.
 
5. Death, Retirement or Disability.  If Participant dies, retires or becomes
permanently and totally disabled within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (“Permanently and Totally Disabled”)
while serving on the Board and prior to the forfeiture of the Options under
Paragraph 7 below, Participant shall thereupon become entitled to exercise such
Options in full to the extent not Vested or exercised as of the date of
Participant’s death, retirement or becoming Permanently and Totally Disabled,
and all such Options shall be exercisable by Participant (or if Participant is
deceased, his estate or other successor in interest following Participant’s
death) during the remainder of the period preceding the Expiration Date.  For
purpose of this Agreement, retirement shall mean Participant’s cessation of
service on the Board with the express approval (which may be withheld and is not
guaranteed) at such time by the Board of Directors, or the Committee that
administers the Plan, of such cessation being retirement, and a Vesting event,
for purposes of the Options; and if such approval is not provided, then such
cessation shall not be considered retirement for purposes hereof and such
cessation shall not operate to Vest the Options.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. Exercise after Cessation of Service.  If Participant ceases to serve on the
Board prior to the Expiration Date for reasons other than death, retirement or
Permanent and Total Disability, his then Vested and unexercised Options shall be
exercisable during the remainder of the period preceding the Expiration Date.
 
7. Forfeiture.  Subject to Paragraph 8 below, all Options that are not then
Vested shall be forfeited if Participant’s service on the Board terminates for
any reason other than on account of Participant’s death, retirement, or
Permanent and Total Disability.
 
8. Change in Control.  Notwithstanding any other provision of this Agreement,
Participant’s Options shall be Vested in full to the extent not then Vested or
exercised if Participant’s service on the Board terminates within two years
following a Change in Control other than on account of a voluntary resignation
from service on the Board and such Options shall be exercisable during the
remainder of the period preceding the Expiration Date.
 
9. Notice.  Any notice or other communications given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:
 
 
If to the Company:



By hand-delivery:
By mail:

Massey Energy Company
Massey Energy Company

Attention: Corporate Secretary
Attention: Corporate Secretary

4 North Fourth Street
P.O. Box 26765

Richmond, Virginia 23219
Richmond, Virginia 23261



 
If to Participant:

 
 
 
 
10. Confidentiality.  Participant agrees that this Agreement and the receipt of
Options subject to this award are conditioned upon Participant not disclosing
the terms of this Agreement or the receipt of the Options to anyone other than
Participant’s spouse, confidential financial advisor, or senior management of
the Company prior to the date Participant is Vested in the Options.  If
Participant discloses such information to any person other than those named in
the prior sentence, except as may be required by law, Participant agrees that
this award will be forfeited.
 
11. Fractional Shares.  Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share such
fraction shall be disregarded.
 
 
- 2 -

--------------------------------------------------------------------------------

 
12. No Right to Continued Service.  This Agreement does not confer upon
Participant any right to continue in service on the Board, nor shall it
interfere in any way with the right of the Company to terminate such service at
any time in accordance with any applicable procedures or law relating to the
same.
 
13. Change due to Capital Adjustments.  The terms of this Award shall be
adjusted as the Committee determines and as provided in the Plan for capital
adjustments which, in the judgment of the Committee, necessitates such action.
 
14. Governing Law.  This Agreement shall be governed by the laws of the State of
Delaware.
 
15. Conflicts.  In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern.  All references herein to the Plan shall
mean the Plan as in effect on the date hereof or as duly amended.
 
16. Participant Bound by Plan.  Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof
which are incorporated by reference into this Agreement.
 
17. Binding Effect.  Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.
 
                     MASSEY ENERGY COMPANY




                      __________________________
                      Baxter F. Phillips, Jr.
                      President


                    ___________________________
                     [Participant]
 
 
- 3 -
 

